DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 and 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 07/10/2020 are deemed acceptable for examination.
Claim Rejections - 35 USC § 101

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-18 is/are directed to a method of controlling a vehicle (i.e., a process). Claims 19-20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 1. A method for updating a flight plan, comprising:
	receiving, via an avionics device, an update to at least a portion of a flight plan from an external source;
	at least one of authenticating or validating, via the avionics device, the update to define a valid update;
	generating with the valid update, via the avionics device, a set of updated flight parameters comprising, at least one of a fuel usage or a flight time;
	comparing, via the avionics device, the set of updated flight parameters with a set of current flight parameters to determine a difference in at least one of fuel usage or flight time;
	receiving, via the avionics device, a set of environmental conditions comprising, at least one of a weather pattern or an air-traffic pattern to define a set of received environmental conditions;
	performing, via the avionics device, a series of plausibility checks based of the comparing; and
	in response to the series of plausibility checks, automatically updating the at least the portion of the flight plan if plausible or generating an implausible indication if there is an implausible condition.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “authenticating or validating the update, updating set of flight parameters, and performing a safety validation of the set of flight parameters by comparing the set of flight parameters and  updating the flight plan if safe/plausible” in the context of this claim encompasses a person (pilot) looking at data collected, ensuring it is valid and forming a simple judgement of a new route and whether that route would violate safety constraints according to data. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “receiving, via an avionics device, an update to at least a portion of a flight plan from an external source” and “receiving, via the avionics device, a set of environmental conditions comprising, at least one of a weather pattern or an air-traffic pattern to define a set of received environmental conditions” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above, the additional limitations of “receiving, via an avionics device, a change to the first flight plan” and “receiving at least one of…” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving, via an avionics device, an update to at least a portion of a flight plan from an external source” and “receiving, via the avionics device, a set of environmental conditions comprising, at least one of a weather pattern or an air-traffic pattern to define a set of received environmental conditions” are well-understood, routine, and conventional activities because the background recites that received data in flight plans for flight safety are conventional, and the specification does not provide any indication that the “avionics device” is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim(s) is/are not patent eligible. 

	Claim 19 is the System for the method of claim 1 and rejected for the same reasons. 

	Dependent claim 6 recites verifying, via the avionics device, the flight plan was received from an authorized entity. which is understood as a mental process. A pilot could check the sender. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

Dependent claim 7 recites determining a correctness of data fields and ranges of the at least a portion of the flight plan which is understood as a mental process. A pilot could check the data fields and ranges. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 8 recites determining with the valid update, within the avionics device, a plausibility of the flight plan which is understood as a mental process. A pilot could determine if a new flight plan with plausible based on the valid update. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.


	Dependent claim 9 recites verifying, at least, a flight number, a destination, a time, or a reason for receiving the updated flight plan which is understood as a mental process. A pilot could verify this information of the update. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 10 recites providing to a flight crew or a pilot an plausible indication upon automatically updating the at least the portion of the flight plan if plausible which is understood as an extra-solution activity. This is equivalent to the displaying of information. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

	Dependent claim 12 recites requesting, via the avionics device, additional information from at least one of a flight crew or a pilot which is understood as extra-solution activity. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 15 recites receiving, via the avionics device, a second update containing at least the additional information from at least one of the flight crew or the pilot which is understood as insignificant extra-solution activity. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.	

	Dependent claim(s) 2-5, 11, 13, 14, 16-18 and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application because the merely further specify the data gathered or the step of the mental process performed . Therefore, dependent claims 2-5, 11, 13, 14, 16-18 and 20 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud et al. (US 20200273356 A1), hereinafter Raynaud, in view of Applicant Admitted Prior Art (instant specification Application 16/925,480), hereinafter AAPA.


Regarding claim 1, Raynaud teaches a method for updating a flight plan, comprising:
	receiving, via an avionics device, an update to at least a portion of a flight plan from an external source ([0015]) “one signal of a second approach order sent by a control device on the ground to the aircraft is received by the aircraft,”);
	
	generating with the valid update, via the avionics device, a set of updated flight parameters comprising, at least one of a fuel usage or a flight time ([0089] “The updating module 3 may also update the flight plan 52 on the condition that clearance ATM CLEAR REC (for ATM clearance reception) 101 is granted by an ATM (air traffic management) device after a clearance request ATM CLEAR REQ (for ATM clearance request) 102 has been sent by a transmission module TRANS (TRANS for transmission module) 100 contained in the update system 1”. [0143] “The safety criterion or criteria 55 comprise at least one of the following criteria: [0144] a sufficient amount of fuel on board to achieve the approach”);
	comparing, via the avionics device, the set of updated flight parameters with a set of current flight parameters to determine a difference in at least one of fuel usage or flight time ([0064] “the update system 1, on board the aircraft AC (FIG. 3), may use at least one of the following sources of information: … [0069] measurements of the amount of fuel on board the aircraft AC, [0070] data regarding the airline's fuel reserve policy (for example, fuel reserve calculations)”;
	receiving, via the avionics device, a set of environmental conditions comprising, at least one of a weather pattern or an air-traffic pattern to define a set of received environmental conditions ([0072] “weather forecast data”);
	performing, via the avionics device, a series of plausibility checks based of the comparing (“[0016] a first compatibility verification step, implemented by a first compatibility verification module, comprising verifying whether or not the second approach order sent by the control device on the ground has safety compatibility”; and
	in response to the series of plausibility checks, automatically updating the at least the portion of the flight plan if plausible (“[0017] a second updating step, implemented by a second updating module if the second approach order is received by the aircraft and if the second approach order has safety compatibility, the second updating step comprising updating the flight plan based on the second approach order”) or generating an implausible indication if there is an implausible condition ([0022] the method furthermore comprising a step of emitting an alert, implemented by an alert emission module if the first approach order provided by the pilot does not have safety compatibility”).

	Raynaud does not teach at least one of authenticating or validating, via the avionics device, the update to define a valid update;

	AAPA teaches at least one of authenticating or validating, via the avionics device, the update to define a valid update ([0043] “conventional updating methods can require that the pilot or the flight crew manually perform the updating of the flight plan. Specifically, conventional updating methods can require the pilot or the flight crew manually accept the update to the flight plan, manually authenticate the flight plan, and then manually update the flight plan”;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to authenticated the update as taught by AAPA for the update to the flight plan of Raynaud. One of ordinary skill in the art would have been motivated as this is a conventional method for updating a flight plan (AAPA [0043]).

Regarding claim 2, Raynaud in view of AAPA teaches the method of claim 1. Raynaud teaches wherein a first of the series of plausibility checks finds the at least the portion of the flight plan plausible if the fuel usage is reduced (“[0156] Several current criteria 56 are listed below. The grade assigned to an approach order option may take into consideration at least one of these current criteria 56. The numerical value that may be assigned to the corresponding current criterion 56 is indicated between parentheses: … [0171] the intended amount of fuel at landing (real variable)”. The fuel amount is graded based on fuel remaining when landing, therefore a higher grade shows a reduced fuel usage for the flight plan).

Regarding claim 3, Raynaud in view of AAPA teaches the method of claim 1. Raynaud teaches wherein when a first of the series of plausibility checks finds an increase in fuel usage ([0143] “The safety criterion or criteria 55 comprise at least one of the following criteria: [0144] a sufficient amount of fuel on board to achieve the approach”, a second of the series of plausibility checks is automatically performed (“[0018] a third updating step, implemented by a third updating module if no approach order is received by the aircraft in response to an update request transmitted by a transmission module to the control device on the ground or if the second approach order received by the aircraft does not have safety compatibility, the third updating step comprising updating the flight plan based on a third approach order that is determined based on current data available on board the aircraft”).

Regarding claim 4, Raynaud in view of AAPA teaches the method of claim 3. Raynaud teaches wherein the second of the series of plausibility checks finds the at least the portion of the flight plan plausible if comparing indicates weather or traffic changes.

Regarding claim 5, Raynaud in view of AAPA teaches the method of claim 1. Raynaud teaches wherein the series of plausibility checks further comprises determining fuel usage meets mandatory reserves (“[0149] Whether the amount of fuel on board is sufficient may be defined based on the airline's fuel reserve policy”).

Regarding claim 8, Raynaud in view of AAPA teaches the method of claim 1. Raynaud teaches further comprising determining with the valid update, within the avionics device, a plausibility of the flight plan (Fig. 1 and [0095] “the update system 1 comprises a compatibility verification module VERIF2 (VERIF for verification module) 9 configured so as to verify whether the first approach order provided by the pilot 51 has safety compatibility and an alert emission module ALERT (ALERT for alert module”).

Regarding claim 9, Raynaud in view of AAPA teaches the method of claim 8 wherein determining the plausibility of the updated flight plan includes verifying, at least, a flight number, a destination, a time, or a reason for receiving the updated flight plan (“[0157] the destination airport corresponds to the intended destination airport in the initial flight plan filed by the airline (1 or 0),”).

Regarding claim 10, Raynaud in view of AAPA teaches the method of claim 1. Raynaud teaches further comprising providing to a flight crew or a pilot an plausible indication upon automatically updating the at least the portion of the flight plan if plausible ([0196] “the update method comprises a step E33 of displaying approach order option suggestions, implemented by the display module 11, comprising displaying a list of approach order options in order to suggest the first approach order option from among the approach order options in said list to the pilot 51. [0197] The update method may comprise a step E32 of ranking approach order options, implemented by the ranking module 12, comprising the following sub-steps: [0198] a filtering sub-step E321, implemented by the filtering submodule 121, comprising disregarding the approach order option or options that do not satisfy at least one availability criterion 54”).

Regarding claim 11, Raynaud teaches the method of claim 10 wherein the plausible indication includes at least a message including at least an updated destination time [0196] “the update method comprises a step E33 of displaying approach order option suggestions, implemented by the display module 11, comprising displaying a list of approach order options in order to suggest the first approach order option from among the approach order options in said list to the pilot 51. [0197] The update method may comprise a step E32 of ranking approach order options, implemented by the ranking module 12, comprising the following sub-steps: [0198] a filtering sub-step E321, implemented by the filtering submodule 121, comprising disregarding the approach order option or options that do not satisfy at least one availability criterion 54” [0178] the expected waiting time above the destination airport (real variable)).

Regarding claim 12, Raynaud in view of AAPA teaches the method of claim 1. Raynaud teaches further comprising requesting, via the avionics device, additional information from at least one of a flight crew or a pilot ([0088] “The pilot 51 may provide the first approach order using an input unit “. [0195] “the first approach order provided by the pilot 51”).

Regarding claim 13, Raynaud in view of AAPA teaches the method of claim 12Raynaud teaches wherein the additional information is a set of corrected flight parameters([0088] “The pilot 51 may provide the first approach order using an input unit “. [0195] “the first approach order provided by the pilot 51”).

Regarding claim 14, Raynaud in view of AAPA teaches the method of claim 12. Raynaud teaches wherein requesting of additional information includes sending a message identifying at least one issue with the at least the portion of the flight plan ([0195] “The step E31 of emitting an alert comprises emitting an alert indicating a compatibility problem.”).

Regarding claim 15, Raynaud in view of AAPA teaches the method of claim 12. Raynaud teaches further comprising receiving, via the avionics device, a second update containing at least the additional information from at least one of the flight crew or the pilot ([0013] “a first updating step, implemented by a first updating module if the first monitoring step determines that the pilot is controlling the aircraft, comprising updating the flight plan based on a first approach order provided by the pilot”. There are multiple types of updates taught by Reynaud including an update from a ground system, an update from the pilot, and an update from the FMS. Irrespective of the particular order presented, Examiner finds a second update from the pilot, it taught by Reynaud).

Regarding claim 16, Raynaud in view of AAPA teaches the method of claim 15. Raynaud teaches further comprising repeating, via the avionics device, at least some of the series of plausibility checks ([0186] “[0186] The update method comprises the following steps, implemented iteratively and automatically in-flight: … [0191] comprising verifying whether or not the second approach order sent by the control device on the ground 5 has safety compatibility”. [0195] “the method comprises a compatibility verification step E2 before the updating step E3. The compatibility verification step E2 is implemented by the compatibility verification module 9 and comprises verifying whether the first approach order provided by the pilot 51 has safety compatibility”).

Regarding claim 17, Raynaud in view of AAPA teaches the method of claim 16, wherein repeating at least some of the series of plausibility checks includes comparing the additional information with the set of current flight parameters or the set of updated flight parameters “[0186] The update method comprises the following steps, implemented iteratively and automatically in-flight: … [0191] comprising verifying whether or not the second approach order sent by the control device on the ground 5 has safety compatibility”. [0064] “the update system 1, on board the aircraft AC (FIG. 3), may use at least one of the following sources of information: … [0069] measurements of the amount of fuel on board the aircraft AC, [0070] data regarding the airline's fuel reserve policy (for example, fuel reserve calculations)).

Regarding claim 18, Raynaud in view of AAPA teaches the method of claim 17. Raynaud teaches further comprising automatically updating, via the avionics device, the at least the portion of the flight plan based off of the second update if plausible ([0195] “The updating step E3 is implemented by the updating module 3 if the first approach order provided by the pilot 51 furthermore has safety compatibility”) or generating an additional implausible indication if there is an implausible condition ([0195] “The step E31 of emitting an alert comprises emitting an alert indicating a compatibility problem.”).

Claims 19 and 20 are the system for performing the methods of claims 1, 3 and 4. the limitations are substantially the same therefore rejected for the same reasons.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud, in view of AAPA and Dacre-Wright et al. (US 20180366008 A1), hereinafter Dacre-Wright.

Regarding claim 6, Raynaud in view of AAPA teaches the method of claim 1.
	Raynaud does not teach wherein the authenticating comprises verifying, via the avionics device, the flight plan was received from an authorized entity.

	Dacre-Wright teaches wherein the authenticating comprises verifying, via the avionics device, the flight plan was received from an authorized entity ([0065” the gateway server between avionic system and non-avionic system as a component critical to the interface of the two types of system may be subject to dedicated security measures (for example independently of the other systems). The gateway server may be secured through various means, comprising notably one or more of the mechanisms comprising encryption of the data (for example with asymmetric keys), authentication mechanisms (that are for example biometric), self-monitoring mechanisms (e.g. state machine, ‘watchdog’), anti-intrusion mechanisms (e.g. IDS), mechanisms for continuously verifying the integrity of the data manipulated in the gateway server”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud, in view of AAPA and Shamasundar et al. (US 10026324 B2), hereinafter Shamasundar.

Regarding claim 7, Raynaud in view of AAPA teaches the method of claim 1.

	Raynaud in view of AAPA does not teach validating comprises determining a correctness of data fields and ranges of the at least a portion of the flight plan.

	Shamasundar teaches wherein the validating comprises determining a correctness of data fields and ranges of the at least a portion of the flight plan (Col. 6, ll. 63-67 “When the clearance request is created, the method 300 proceeds to 307, where a system determines if a clearance requests is valid when compared to static information. For example, the system may validate the range and format of the clearance request and also validate the clearance request by comparing the clearance request against a pilot defined database”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention validating the update data as taught by Shamasundar in the updating the flight plan of Raynaud in view of AAPA. One of ordinary skill in the art would have been motivated so “the pilots can have increased confidence that the validated clearance request represents a best possible deviation from the previous flight plan” (Shamasundar Col. 2, ll. 34-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668